Name: Commission Regulation (EEC) No 435/79 of 2 March 1979 on communications between Member States and the Commission with regard to peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 3 . 79 Official Journal of the European Communities No L 53/25 COMMISSION REGULATION (EEC) No 435/79 of 2 March 1979 on communications between Member States and the Commission with regard to peas and field beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1119/78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals (*), and in particular Article 4 thereof, Whereas, in order to ensure sound management of the market in the measures provided for peas and field beans, Member States must keep the Commission informed about the working of the various measures provided for in Council Regulation (EEC) No 1418/78 (2 ), and in Commission Regulation (EEC) No 3075/78 (3) ; Whereas to that end certain information on the situa ­ tion with regard to production , markets and the pattern of trade in peas and field beans must be communicated by Member States to the Commission at regular intervals ; Whereas , however, such communication should be kept to a strict minimum and should make allowance for the administrative facilities at present available in the Member States ; Whereas, in the interests of efficient administration , all the obligations falling on Member States as regards the information to be sent at regular intervals to the Commission should be included in this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 As regards the declarations referred to in Article 4 of Regulation (EEC) No 1418 /78 , the Member States shall inform the Commission within 45 days after the final date fixed by each Member State for the submis ­ sion of the declarations, of the total area given in these declarations . Article 2 As regards the contracts referred to in Article 7 of Regulation (EEC) No 3075/78 , the Member States shall inform the Commission within 21 days after the end of each month, of the number of contracts or, as appropriate, copies of contracts concluded with the products and lodged during that month with the competent authorities in the Member State of produc ­ tion and of the total quantities or, where applicable, of the total area sown with peas or field benas indicated in those contracts or copies . However, in the first communication , the Member States shall give the figures for the contracts lodged since the beginning of the 1978/79 marketing year. Article 3 As regards the request referred to in Article 5 (b) of Regulation (EEC) No 1418/78 , the Member States shall inform the Commission within 21 days after the end of each month of the total quantities of peas and field beans respectively, for which aid has been requested during the month in question . However, in the first communication , the Member States shall give the figures for which aid was requested since the beginning of the 1978/79 marketing year. Article 4 Before 30 September of each year the Member States shall communicate to the Commission :  the results of the checks carried out in accordance with Articles 9 , 10, 11 and 12 of Regulation (EEC) No 1418/78 ,  the quantities of peas and field beans respectively for which aid has been granted,  the amounts paid for each of the products in ques ­ tion , during the previous marketing year. Article 5 The Commission shall provide Member States with regular summaries of the figures provided in accor ­ dance with Articles 1 to 4. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 0) OJ No L 142, 30 . 5 . 1978 , p . 8 . I1) OJ No L 171 , 28 . 6 . 1978 , p . 5 . (3) OJ No L 367, 28 . 12 . 1978 , p. 9 . No L 53/26 Official Journal of the European Communities 3 . 3 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 March 1979 . For the Commission Finn GUNDELACH Vice-President